—Order, Supreme Court, New York County (Barbara Kapnick, J.), entered on or about July 14, 2000, which granted the motion for summary judgment of defendant 40D6262 Corp. and the cross motion for summary judgment of defendants Olympic Towers Condo Association and Olympic Tower Associates dismissing the complaint in its entirety, unanimously affirmed, without costs.
Plaintiff in this action seeks damages for injuries allegedly attributable to a ceiling defect in a residential condominium unit. In support of their motions for summary judgment, mov*24ants made a prima facie showing that they had neither actual nor constructive notice of the alleged defect. Since plaintiff failed to adduce evidence sufficient to raise a triable issue as to notice, summary judgment dismissing the complaint was proper (see, Zuckerman v City of New York, 49 NY2d 557, 562). Concur — Nardelli, J. P., Williams, Ellerin, Friedman and Mar-low, JJ.